FLAHERTY, Justice,
concurring.
Although I concur in the result reached by the majority, I cannot join in the majority opinion which strictly construes the language, . . after hearing . . . ” contained in Pennsylvania Rule of Civil Procedure 2329. There are many instances when the record alone would provide a sufficient basis for the Court to act on a petition to intervene. Thus, I would construe the language, “. . . after hearing . . . ” as requiring a “hearing” only when such is necessary, not where the result can be reached as a matter of law.